—In an action, inter alia, to recover damages for fraud and conversion, the defendants appeal from an order of the Supreme Court, Westchester County (Nastasi, J.), entered September 23,1998, which denied their motion pursuant to CPLR 3016 to dismiss the first cause of action contained in the complaint.
Ordered that the order is affirmed, with costs.
Upon our review of the complaint and all of the allegations subsumed under the first cause of action, we agree with the Supreme Court that it was not lacking in sufficient detail (see, CPLR 3016 [b]) and provides the defendants with notice of the transactions intended to be proven and the elements of the claims (see, CPLR 3013). Accordingly, the defendants’ motion to dismiss the first cause of action was properly denied (see generally, Foley v D’Agostino, 21 AD2d 60, 64-65; see also, Components Direct v European Am. Bank & Trust Co., 175 AD2d 227, 232). S. Miller, J. P., O’Brien, Ritter and Luciano, JJ., concur.